Citation Nr: 1715962	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to rating in excess of 20 percent for pes planus of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1977 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran initially requested a videoconference hearing before a Veterans Law Judge; however, in December 2014 he withdrew his request.  38 C.F.R. § 20.704(e) (2016).  In August 2015, the Veteran's claim was remanded for further evidentiary development.  At that time, the issues of entitlement to service connection for a left and right knee disabilities were also on appeal.  However, in a March 2016 rating decision, service connection was awarded for right knee strain and for degenerative arthritis of the left knee.  As this rating decision granted the full benefits sought with respect to the issues of service connection for left and right knee disabilities, they are no longer before the Board.


FINDING OF FACT

On September 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, by written notice received by the Board on September 10, 2015, the Veteran requested withdrawal of this appeal.  The statement included his name and VA file number and stated "I am withdrawing my case for . . . pes planus of the left foot."  He signed the document.  It was addressed to the Board, and it was forwarded to the appropriate RO that same month.  It was uploaded into his virtual file the following month.  The September 2015 written statement complies with the criteria for withdrawing an appeal.  See 38 C.F.R. § 20.204.  

As such, the Veteran filed a withdrawal effective September 14, 2015, the date it was received by the RO.  [It is noted that the only time a withdrawal does not take effect is if it is received by the Board after the Board issues a final decision, but this clearly inapplicable to this case.]  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that the filing of a claim is a voluntary act, and that veterans are as free to withdraw claims as they are to file them.  The Court further held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  The Board therefore finds that after withdrawing his substantive appeal, the veteran's claim for a higher rating for left foot pes planus was no longer pending and ceased to exist.  38 C.F.R. § 20.204; Hanson, supra.  Additionally, the Board notes that there is no provision in the law or the regulations that would allow the Veteran to "reinstate" his substantive appeal once it has been withdrawn.

The Board is aware of the fact that, despite the Veteran's withdrawal, the AOJ continued to process the Board's August 2015 remand and subsequently granted an increased rating, to 20 percent, for the Veteran's left foot pes planus and issued a supplemental statement of the case.  The Board is further aware that the Veteran's representative submitted an informal hearing presentation to the Board indicating that the Veteran sought a rating higher than 20 percent for his left foot pes planus.  

To the extent that the representative's informal hearing presentation is an effort to recant the withdrawal in question; however, a withdrawal of a withdrawal is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence. See Hanson, 9 Vet. App. at 31.

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held that, "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Id. at 57.  Similarly, in Hanson, the Court held that in determining whether a claim was withdrawn consideration had to be given as to whether "the veteran was misguided or lacked understanding of the consequences of his actions".  Hanson, 9 Vet. App. at 32.  The Board finds that the Veteran's September 2015 withdrawal was explicit, unambiguous, and done with a full understanding of the consequences.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


